In a negligence action by a bus passenger to recover damages for personal injuries, in which defendant Westwood Transp. Co., the bus owner, served a third-party complaint against Firestone Tire & Rubber Co., Inc., its supplier of bus tires, Firestone appeals from an order of the Supreme Court, Queens County, dated January 26, 1961, denying its motion to dismiss the third-party complaint. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.